Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY HOLDER STRUCTURE

Examiner: Adam Arciero	SN: 17/099,739	Art Unit: 1727          July 25, 2022

DETAILED ACTION
The Application filed on November 16, 2020 has been received. Claims 1-9 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2003/0094081 A1; as found in IDS dated 11/16/2020) in view of Kubo et al. (JP 08-162083).
As to Claims 1-2, Becker et al. discloses a battery holder structure 60 disposed on an end of an electric wrench 10 comprising a battery, the battery holder comprising: 
a back cover assembly 101 that connects to an end of the electric wrench, said back cover assembly comprising:
	a cover (cup shaped end cap) 102 that accommodates a supporting member (contact plate) 79; 
a first elastic member (spring) 79a is fitted to a positioning protrusion 107 protruding from a support post 106 of the end cap 102 (reads on being assembled on an end of the supporting member, wherein one end of said first elastic member contacts the cover and another end contacts said supporting member);
and the battery is connected to a contact plate 69 via a helical compression spring 76 (reads on a third elastic member; claim 2) together with the contact plate (paragraph [0033] and Fig. 3 and 6).
Becker does not specifically disclose that wherein one end of the support member is in contact with the contact plate and the other end has a second elastic member in contact with the battery.
However, Kubo teaches of a battery holder, comprising: first, second and third springs 28a,23a (elastic members); wherein second and third springs (elastic members) are provided on either side of a contact plate (Fig. 2). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery holder of Becker to comprise second and third springs provided on either side of the contact plate because Kubo teaches that a contact failure of an electrode caused by impact can be avoided (Abstract).
As to Claim 3, Becker discloses wherein the electric wrench comprises an LCD display module 89 and a strain gauge assembly (sensor) 120, and both are disposed on a shaft 20 of the wrench and electrically connected to the battery (Fig. 3, 10 and 15 and paragraph [0053]).

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts of record, Becker and Kubo, do not specifically disclose, teach, or fairly suggest wherein the supporting member comprises: a stop portion; and a convex portion located on an end of the stop portion; wherein the stop portion comprises a first accommodating portion located on another end of the stop portion, and the another end of the first elastic member is disposed in the first accommodating portion; wherein the convex portion comprises a second accommodating portion located on an end of the convex portion, and the end of the second elastic member is disposed in the second accommodating portion (claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727